Cornell, J.
Upon the allegations of the answer defendant claims possession under an agreement with one Burhans, and he avers that when said agreement was made, Burhans “was the owner of the said lot and premises, and held the same under and by virtue of a contract of purchase of one William Morin, who had the legal title to said premises.” The only reasonable interpretation that can be given to these allegations is that Burhans had acquired an equitable title to the lot under a contract of purchase from Morin, who was the owner in fee and held the legal title. It is evident, therefore, that defendant is claiming under a title derived from Morin.
In view of this fact, and the admission in the answer that the legal title to the lot was vested in Morin, proof by plaintiff that Morin had conveyed the property to .him by absolute deed, duly made and executed, was sufficient, as against the defendant, to establish the fact of his ownership of the property in fee. Evidence of such a conveyance was given by plaintiff in the deed from William Morin and wife to David Horning, to the introduction of which there was no valid objection. No evidence other than the identity of the names was required to identify the grantor named in the deed with the William Morin mentioned in the answer, or the grantee as the plaintiff herein. There was no circumstance to rebut the inference that arises from an identity in respect to the names. 1 Whart. Law of Ev. § 739a. It follows from these views that the action was improperly dismissed, and that the judgment must be reversed and a new trial granted.
Ordered accordingly.